Per Curiam.
Plaintiffs, J. J. Zayti Trucking, Inc., and Detroit Councilman Jack Kelly, appeal from an order granting to defendant, City of Detroit, summary judgment pursuant to GCR 1963, 117.2(3).
Plaintiff Zayti, an unsuccessful bidder on a contract for rubbish hauling, sued defendant city to void the contract which had been awarded to the low bidder, Wiegand Trucking Company. The basis of plaintiffs lawsuit was an allegation that the two lowest bids were made collusively because one was made by an entity (Wiegand Trucking Company) owned by a husband, Gerald Wiegand, and the other by an entity (J & H Transportation) owned by his wife, Joan Wiegand.
Plaintiff Zayti had held the contract since May, 1981, and was paid $10.84 per ton to haul rubbish. When Zayti declined to exercise its option to extend the contract, defendant city re-advertised the contract and received the following bids:
Wiegand Trucking — $10.84/ton
J & H Transportation — $11.25/ton
Zayti Trucking — $11.44/ton
James P. Barkman — $11.47/ton
Plaintiffs alleged collusion. The Common Council of defendant City of Detroit voted to re-advertise the contract. However, the matter was resubmitted to the Common Council by defendant’s purchasing department. This time, the council voted *708to award the contract, which was worth approximately $4 million, to Wiegand Trucking Company. After investigation by defendant’s law department, defendant concluded there was no collusion.
With respect to the motion for summary judgment, the trial court ruled:
"I find that in this case, discussion of prices, and even bids, between prospective bidders who happen to be husband and wife, and the fact that the husband and wife may eventually share their independent business profits by reason of their marital relationship, without more, is not a sufficient basis for finding that the prospective bidders were in collusion to perpetrate a fraud on the bidding system. Under the circumstances alleged in this case the bids of Wiegand and J & H do not violate Section 6.306 of the Detroit City Charter, or the bidding requirements of the purchasing ordinance of the City of Detroit, particularly Sections 21-3-1 and 21-3-2 (B)(1). I believe subsection Bl. There are no allegations to support a claim of actual inferred collusion. As I understand there are no issues of fact to be determined.”
On appeal, the parties agree there is not any issue of material fact.
By ordinance, the City of Detroit requires competitive bidding for all contracts which are "major”, and that such contracts be awarded to the lowest responsible bidder. Basically, the procedure utilized by defendant city is contained in Ordinance 52-H, § 21-3-1, which defines the lowest responsible bidder as follows:
"* * * that bidder who submits the lowest bid, conforming to specifications, as evaluated * * *, and who is qualified by meeting the following standards as they relate to the particular contract under consideration:
"The prospective contractor must demonstrate that he:
*709"(6) Is otherwise qualified and eligible to receive an award under applicable laws, ordinances and regulations; * * *
Defendant city admits that if collusion existed between the two lowest bidders, then neither would meet the definition of the "lowest responsible bidder” because of inability to satisfy subsection (6) set forth above. Specifically, plaintiffs claim that Gerald Wiegand, the successful low bidder on the contract, violated the competitive bidding requirement because he and his wife had knowledge of the contents of each other’s bids and that, therefore, the contract is void.
The parties appear to agree that if there was an agreement to fix the prices bid by the two lowest bidders, there would be a violation of Michigan’s anti-trust act.1 The reasons for requiring true competitive bidding on public contracts are well stated in McQuillin on Municipal Corporations as follows:
"The provisions of statutes, charters and ordinances requiring competitive bidding in the letting of municipal contracts are for the purpose of inviting competition, to guard against favoritism, improvidence, extravagance, fraud and corruption, and to secure the best work or supplies at the lowest price practicable, and they are enacted for the benefit of property holders and taxpayers, and not for the benefit or enrichment of bidders, and should be so construed and administered as to accomplish such purpose fairly and reasonably with sole reference to the public interest. These provisions are strictly construed by the courts, and will not be extended beyond their reasonable purport. Such provisions must be read in the light of the reason for their enactment, lest they be applied where they were not intended to operate and thus deny municipalities au*710thority to deal with problems in a sensible, practical way.”2
In Michigan, the Supreme Court has stated:
" 'The question whether a contract is against public policy depends upon its purpose and tendency, and not upon the fact that no harm results from it. In other words, all agreements the purpose of which is to create a situation which tends to operate to the detriment of the public interest are against public policy and void, whether in the particular case the purpose of the agreement is or is not effectuated. For a particular undertaking to be against public policy actual injury need not be shown; it is enough if the potentialities for harm are present.’ ”3
The Supreme Court states that the standard of review in cases involving public contract bids is as follows:
" 'The exercise of discretion to accept or reject bids will only be controlled by the courts when necessary to prevent fraud, injustice or the violation of a trust. The court will indulge the presumption that the authorities acted in good faith in awarding the contract.’ ”4
In the within case, the issue is whether there are sufficient facts to give rise to a conclusion that collusion existed as a matter of law between the low bidders.
In Westcott Construction Corp v Cumberland *711Construction Co, Inc,5 the Massachusetts Appeals Court said:
"It is well settled that common ownership and control of the two corporations, standing alone, is insufficient to merge them into one or to make either the agent of the other. Galdi v Caribbean Sugar Co, 327 Mass 402, 407-408 [99 NE2d 69] (1951), and cases cited. Gordon Chemical Co, Inc v Aetna Cas & Sur Co, 358 Mass 632, 638 [266 NE2d 653] (1971). The same is true where the corporations also occupy common premises. Browne v Brockton Natl Bank, 305 Mass 521, 530 [26 NE2d 360] (1940). Those factors are of importance only where they combine with others in such a way as to 'permit the conclusion that an agency or similar relationship exists between the entitites’. My Bread Baking Co v Cumberland Farms, Inc, supra, 353 Mass 614, 619 [233 NE2d 748, 752]. Commonwealth v Beneficial Fin Co, 360 Mass 188, 290 [275 NE2d 33] (1971), cert den sub nom Farrell v Massachusetts, 407 US 910 [92 S Ct 2433; 32 L Ed 2d 683] (1972), and sub nom Beneñcial Fin Co v Massachusetts, 407 US 914 [92 S Ct 2433; 32 L Ed 2d 689] (1972).”
In Westcott, the court also ruled that common ownership and control of the two corporations and use of the common business premises were insufficient to show an agency or similar relationship, the court stating:
"While the parties have stipulated that Westcott Construction and Westcott Equipment 'are part of a common enterprise’, the only facts present which bear on their manner of conducting that enterprise are that they both bid on the same project and that their assets are 'pooled’ for bonding purposes. Those facts fall short of suggesting 'a confused intermingling of activity’ by the two corporations, or any 'substantial disregard of [their] separate [corporate] nature’, or any 'serious ambiguity’ as to which corporation is acting, or treatment of Westcott Equipment by Westcott Construction as 'a *712mere agent or department’ of the latter, within the meaning of any of the cases quoted above.” (Footnote omitted.)6
In the within case, while the two companies, Wiegand Trucking and J & H Transportation, are closely related, there is not any showing that they colluded on the bid from the facts which have been asserted.7 We are aware that the mother of Gerald Wiegand, Rita Wiegand, who works as secretary to both companies, signed the noncollusion statement in each bid, and we recognize that it is entirely possible that the principals of each company were privy to each other’s bid. However, in so noting, we also note that the low bidder to whom this contract was let was substantially lower than any other bidder.
On the record which was before the trial court on the motion for summary judgment, which included the affidavits, depositions and pleadings, we see no basis for concluding that collusion between the two low bidders existed. We will not assume collusion occurred merely because of the marital status or common business premises of the Wiegands. Under the circumstances of this case, we decline to interfere with the conclusion of the trial judge that plaintiffs have failed to state a cause of action on this record that would require setting aside of the contract entered into with the low bidder.
Affirmed.

 MCL 445.701; MSA 28.31.


 10 McQuillin, Municipal Corporations (3d ed), § 29.29, p 302.


 Mahoney v Lincoln Brick Co, 304 Mich 694, 705; 8 NW2d 883 (1943), quoting 12 Am Jur, § 167, p 664.


 Leavy v City of Jackson, 247 Mich 447, 450; 226 NW 214 (1929), quoting 3 McQuillin on Municipal Corporations (2d ed), § 1340, p 919. See also Bolt v Muskegon Bd of County Road Comm’rs, 277 Mich 75, 79; 268 NW 817 (1936).


 3 Mass App 294, 297; 328 NE2d 522 (1975).


 Westcott, supra, p 299.


 In contrast, we note that in the leading Michigan case on point, Twiss v Port Huron, 63 Mich 528; 30 NW 177 (1886), which found an agreement to stifle competitive bidding void as against public policy, there was clear evidence of collusion between the two lowest bidders. See, also, Hannah v Fife, 27 Mich 172 (1873), and Fletcher v Johnson, 139 Mich 51; 102 NW 278 (1905).